                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


THEODORE VINCENT HORN II,                         )
                                                  )
                       Petitioner,                )
                                                  )
v.                                                )
                                                  )                Case No. 16-3156-CM
STATE OF KANSAS, et al.,                          )
                                                  )
                       Respondents.               )
                                                  )

                                     MEMORANDUM AND ORDER

       Theodore Vincent Horn II, a prisoner housed by the Kansas Department of Corrections, filed a

pro se petition for writ of habeas corpus (Doc. 1). Petitioner was convicted in state court of first

degree murder and sought a writ pursuant to 28 U.S.C. § 2254. This court denied the § 2254 petition

and entered judgment against petitioner on December 7, 2018. On December 17, petitioner filed a

motion for extension of time to file a motion to reconsider (Doc. 27).

       Presumably, petitioner intends to file a Rule 59(e) motion to alter or amend judgment. See D.

Kan. Rule 7.3(a) (“Parties seeking reconsideration of dispositive orders or judgments must file a

motion pursuant to Fed. R. Civ. P. 59(e) or 60.”) A party must file a motion to alter or amend

judgment pursuant to Rule 59(e) within twenty-eight days of judgment. The court is without authority

to extend the time periods specified in Rule 59(e). Fed. R. Civ. P. 6(b); Weitz v. Lovelace Health Sys.,

Inc., 214 F.3d 1175, 1179 (10th Cir. 2000); see also Collard v. United States, 10 F.3d 718, 719 (10th

Cir. 1993) (“Rule 6(b) expressly prohibits a trial court from extending the time to file [a Rule 59(e)]

motion.”). The court therefore denies petitioner’s motion for extension of time.




                                                      -1-
          IT IS THEREFORE ORDERED that petitioner’s motion for extension of time (Doc. 27) is

denied.

          Dated this 20th day of December, 2018, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -2-
